 

Exhibit 10.45

CAMERON INTERNATIONAL CORPORATION

INCENTIVE STOCK OPTION AGREEMENT

(Including Non-Compete, Non-Solicitation, and Confidentiality Agreements)

 

 

Effective Date:  [       ], 2014

 

1.Purpose.  As an additional incentive and inducement to you to remain in the
employment of Cameron International Corporation (the “Company”) or one of its
Subsidiaries and to acquire an ownership position in the Company, thereby
aligning your interests with those of the Company and its stockholders, the
Company hereby grants to you, the “Optionee”,  the option to purchase common
stock of the Company from the Company (the “Options”) at the times and upon the
terms and conditions set forth on the attached Notice of Grant of Stock Options
and this Option Agreement (the “Agreement”), subject to your acceptance of this
Agreement in writing or electronically in the manner prescribed by the Company
or its third party administrator.  The Options are intended to be incentive
stock options granted in accordance with Code Section 422.  For purposes of this
Agreement, “Employer” means the Company or Subsidiary that employs the
Participant on the applicable date. All capitalized terms not defined in this
Award Agreement shall have the same meaning as set forth in the Plan.

 

2.Terms Subject to the Plan.  The Agreement is expressly subject to the terms
and provisions of the Company’s Equity Incentive Plan (the “Plan”), as indicated
in your Notice of Grant of Stock Options.  A copy of the Plan is available from
the Corporate Secretary upon request.  In the event there is a conflict between
the terms of the Plan and this Agreement, the terms of the Plan shall control.

 

3.Purchase Price.  The purchase price of the Shares of the Company’s common
stock subject to the Agreement shall be $[     ] per Share.

 

4.Vesting.  The Options granted pursuant to this Agreement may be exercised, in
whole or in part, but only as to the number of Options as to which the right to
exercise has vested at the time of exercise, during the period beginning [    
], 2015 (one year from the date on which they were granted), and ending
[      ], 2024 (ten years from the date on which Option was granted.)

 

5.Exercise of Option.  The Options granted herein may be exercised as to vested
Options, in whole or in part, from time to time by the Optionee by giving
written notice to the Secretary of the Company on or prior to the date on which
the Option terminates.  Such notice shall identify the Option and specify the
number of whole Shares that the Optionee desires to purchase.  Any notice of
exercise shall be in an electronic or written form as prescribed by the Company
or its designated third party administrator.  Payment of the purchase price of
the Shares that the Optionee desires to purchase shall be tendered in full at
the time of giving notice by (i) cash, check in U.S. Dollars, or bank draft
payable and acceptable to the Company (or the equivalent thereof acceptable to
the Company), (ii) Shares theretofore owned and held by the Optionee, (iii) a
combination of cash and Shares theretofore owned and held by the Optionee, or

 

Incentive Stock Option Agreement 2014

1

 

--------------------------------------------------------------------------------

 

(iv) the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the
exercise price.  The notice shall not be considered to be properly given unless
accompanied by all documentation deemed appropriate by the Company to reflect
exercise of the Option and compliance with all applicable laws, rules and
regulations.  

 

6.Changes in the Company’s Capital Structure.  The number of Shares subject to
the Option and the price per Share payable upon exercise of the Option shall be
subject to the provisions of Section 12.2 of the Plan relating to adjustments to
corporate capitalization.

 

7.Covenant Not To Compete, Solicit or Disclose Confidential Information.

 

(a)The Optionee acknowledges that the Optionee is in possession of and has
access to confidential information, including material relating to the business,
products and/or services of the Company and that he or she will continue to have
such possession and access during employment by the Company or Employer. The
Optionee also acknowledges that the Company’s (or Employer’s) business, products
and services are highly specialized and that it is essential that they be
protected, and, accordingly, the Optionee agrees that as partial consideration
for the Option granted herein that should the Optionee engage in any
“Detrimental Activity,” as defined below, at any time during his or her
employment or during a period of one year following his or her termination the
Company or Employer shall be entitled to: (i) cancel any unexercised portion of
the Option grant; (ii) recover from the Optionee the value of any portion of the
Option grant that has been exercised; (iii) seek injunctive relief against the
Optionee pursuant to the provision of subsection (c) below; (iv) recover all
damages, court costs, and attorneys’ fees incurred by the Company or Employer in
enforcing the provisions of this Option grant, and (v) set-off any such sums to
which the Company or Employer is entitled hereunder against any sum which may be
owed the Optionee by the Company or Employer.

 

(b)“Detrimental Activity” for the purposes hereof, other than with respect to
involuntary termination without Cause, termination in connection with or as a
result of a “Change of Control” (as defined in Section 8(j) hereof), or
termination following a reduction in job responsibilities, shall include: (i)
rendering of services for any person or organization, or engaging directly or
indirectly in any business, which is or becomes competitive with the Company or
Employer or any Subsidiary; (ii) disclosing to anyone outside the Company or any
Subsidiary, or using in other than the Company’s or any Subsidiary’s business,
without prior written authorization from the Company or Employer or any
Subsidiary, any confidential information including material relating to the
business, products or services of the Company or Employer or any Subsidiary
acquired by the Optionee during employment with the Company or Employer or any
Subsidiary; (iii) soliciting, interfering, inducing, or attempting to cause any
employee of the Company or Employer or any Subsidiary to leave his or her
employment, whether done on Optionee’s own account or on account of any person,
organization or business which is or becomes competitive with the Company or
Employer or any Subsidiary, or (iv) directly or indirectly soliciting the trade
or business of any customer of the Company or Employer or any
Subsidiary.  “Detrimental Activity” for the purposes hereof with respect to

 

Incentive Stock Option Agreement 2014

2

 

--------------------------------------------------------------------------------

 

involuntary termination without Cause, termination in connection with or as a
result of a “Change of Control”, or termination following a reduction in job
responsibilities, shall include only part (ii) of the preceding sentence.

 

(c)Because of the difficulty of measuring economic losses to the Company or
Employer as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company or Employer
for which it would have no other adequate remedy, the Optionee agrees that the
foregoing covenants may be enforced by the Company or Employer in the event of
breach by him/her by injunction relief and restraining orders, without the
necessity of posting a bond, and that such enforcement shall not be the
Company's or Employer’s exclusive remedy for a breach but instead shall be in
addition to all other rights and remedies available to the Company or Employer.

 

(d)The covenants and the provisions of this Section 7 are severable and
separate, and the unenforceability of any specific covenant or provision shall
not affect the enforceability of any other covenant or provision. Moreover, in
the event any arbitrator or court of competent jurisdiction shall determine that
the scope or time set forth are unreasonable, then it is the intention of the
parties that such restrictions be enforced to the fullest extent which the panel
or court deems reasonable, and this Agreement shall thereby be reformed.

 

(e)Each of the covenants in this Section 7 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Optionee against the Company or Employer,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company or Employer of such covenants or
provisions.

 

8.Termination of Employment.

 

(a)If the Optionee’s employment terminates at age 60 or older, for reasons other
than “Cause” (as defined below), and the Optionee has at least ten years of
continuous employment with either or both the Company or a Subsidiary, any
unvested Options shall continue to vest and be payable according to the terms of
the Agreement; except that if such termination occurs within one year from grant
date, the number of Options that will continue to vest shall be reduced to be
proportionate to the ratio of the number of days between grant date and
termination date and 365, with the balance of the Option immediately cancelled.
The Optionee shall have the right to exercise the Option at any time within the
lesser of: (i) the term of the option, or (ii) a three (3) year period
commencing on the day next following such termination.

 

(b)If the Optionee is an executive officer, categorized as a Tier 1 Executive
Officer at the time of grant or at the time of termination, age 65 or older with
at least ten years of continuous employment with either or both of the Company
or a Subsidiary and the Optionee’s employment terminates for reason other than
Cause, or death or “Long-term Disability” (as defined below), any unvested
Options shall continue to vest according to the terms of the Agreement and
Optionee shall have the right to exercise the Options for the full term of this
Agreement.

 

 

Incentive Stock Option Agreement 2014

3

 

--------------------------------------------------------------------------------

 

(c)If the Optionee’s employment terminates by reason of death or “Long-term
Disability”, of the Optionee, the Option shall vest in full, as of the date of
death or the date of such termination and be exercisable pursuant to the terms
of Section 4, and the Optionee or his/her personal representatives, heirs,
legatees or distributees shall have the right to exercise the Option granted
hereunder at any time within the lesser of:  (1) the term of the Option or, (ii)
a three (3) year period commencing on the date next following the date of such
termination.

 

(d)If the Optionee’s employment terminates by reason of a workforce reduction,
the Options shall continue to vest and be exercisable according to their terms;
except that, unless the Optionee is an executive officer categorized as a Tier 1
Executive Officer at the time of grant or the time of termination, age 65 or
older and has at least ten years of continuous employment with either or both of
the Company or a Subsidiary at the time of termination, if such termination
occurs within one year from the grant date, the number of Options that will vest
in full shall be reduced to be proportionate to the ratio of the number of days
between the grant date and the date of termination and 365, with the balance of
the Option immediately cancelled.  

 

(e)If the Optionee’s employment terminates other than as provided for in
Sections (a), (b), (c) or (d) above, no additional Options shall vest for the
benefit of the Optionee after the termination date, and the Options shall be
exercisable by the Optionee, with respect to those Shares which had already
vested only, within a three (3) month period after such termination or the term
of the Options, whichever is less, but only to the extent exercisable
immediately prior to the date of termination.

 

(f)If the Optionee’s employment is terminated for Cause, the Options shall
terminate and no longer be exercisable for either the vested or the unvested
Options.

 

(g)Any other agreement between the Optionee and the Company notwithstanding, if
there is a termination in connection with a “Change in Control” (as defined
below), the Options shall immediately vest and be exercisable in full pursuant
to the terms of Section 5. For the purposes of this Award Agreement, a
termination in connection with a Change in Control shall mean a Change in
Control shall have occurred and there has occurred a termination of the
Optionee’s employment with the Company or a Subsidiary either by the Company or
a Subsidiary without Cause, or by the Optionee for “Good Reason” (as defined
below) during the “Effective Period” (as defined below).

 

(h)“Cause” for the purposes hereof, shall mean the Optionee has (1) engaged in
gross negligence or willful misconduct in the performance of his or her duties
and responsibilities respecting his or her position with the Company or a
Subsidiary; (2) willfully refused, without proper legal reason, to perform the
duties and responsibilities respecting his or her position with the Company or a
Subsidiary; (3) breached any material policy or code of conduct established by
the Company or a Subsidiary and affecting the Optionee; (4) engaged in conduct
that Optionee knows or should know is materially injurious to the Company or a
Subsidiary; (5) been convicted of a felony or a misdemeanor involving moral
turpitude; or (6) engaged in an act of dishonest or impropriety which materially
impairs the Optionee’s effectiveness in his or her position with the Company or
a Subsidiary.

 

 

Incentive Stock Option Agreement 2014

4

 

--------------------------------------------------------------------------------

 

(i)“Long-term Disability” for the purposes hereof, shall mean that the Optionee
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.

 

(j)“Change in Control” for the purposes of this Agreement, shall mean the
earliest date on which:

 

 

(i)

any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or

 

 

(ii)

individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board shall from
and after such election be deemed to be a member of the Incumbent Board; or

 

 

(iii)

a merger or consolidation involving the Company or its stock, or an acquisition
by the Company, directly or indirectly or through one or more subsidiaries, of
another entity or its stock or assets in exchange for the stock of the Company
unless, immediately following such transaction at least 50% of the then
outstanding voting securities of the surviving or resulting corporation or
entity will be (or is) then beneficially owned, directly or indirectly, by all
or substantially of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities immediately prior to such
transaction (treating, for purposes of determining whether the 50% test is met,
any ownership of the voting securities of the surviving or resulting corporation
or entity that results from a stockholder’s ownership of the stock of, or their
ownership interest in, the corporation or other entity with which the Company is
merged or consolidated as not owned by persons who were beneficial owners of the
Company’s outstanding voting securities immediately prior to the transaction);
or

 

 

(iv)

all or substantially all of the assets of the Company are sold or transferred to
a Person as to which (a) the Incumbent Board does not have authority (whether by
law or contract) to directly control the use or further disposition of such
assets and (b) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.

 

Anything else in this definition to the contrary notwithstanding, no Change of
Control shall be deemed to have occurred by virtue of any transaction which
results in the Optionee, or a group of Persons which includes the Optionee,
acquiring 20% or more of either the combined voting power of the Company’s
outstanding voting securities or the voting securities of any other corporation
or entity which acquires all or substantially all of the assets of the Company,
whether by way of merger, consolidation, sale of such assets or otherwise.

 

 

Incentive Stock Option Agreement 2014

5

 

--------------------------------------------------------------------------------

 

(k)The “Effective Period” shall mean for the purposes of this Award Agreement
the period from (A) the earliest date to occur of any of the following: (1) any
of the events set forth under the definition of Change in Control shall have
occurred, (2) the receipt by the Company of a Schedule 13D stating the intention
of any person to take actions which if accomplished, would constitute a Change
in Control; (3) the public announcement by any person of its intention to take
any such action, in each case without regard for any contingency or condition
which has not been satisfied on such date; (4) the agreement by the Company to
enter into a transaction which, if consummated, would result in a Change in
Control; or (5) consideration by the Board of a transaction which, if
consummated, would result in a Change in Control and continues until (B) the
Scheduled Vesting Date, provided that the Change in Control is consummated prior
to the last scheduled vesting date.  If, however, an Effective Period occurs but
the proposed transaction to which it relates ceases to be actively considered or
pending, the Effective Period will be deemed not to have commenced for purposes
of this Agreement. If, however, an Effective Period occurs with respect to a
proposed transaction which ceased to be actively considered but for which active
consideration is revived, the Effective Period with respect to the Change in
Control that ultimately occurs shall begin on the date upon which consideration
was revived and continue until the Scheduled Vesting Date, provided that the
consummation of the Change in Control occurs during the term of the Option.

 

(l)“Good Reason” for the purposes of the Award Agreement shall mean the
occurrence of any of the following without the Optionee’s express written
consent: (1) a material change in the Optionee’s status, title(s) or
positions(s) with the Company, including as an officer of the Company, as in
effect immediately prior to the Effective Period which in the Optionee’s
reasonable judgment, does not represent a promotion, with commensurate
adjustment of compensation, from the Optionee’s status, title(s) and
positions(s) immediately prior to the Effective Period; or the assignment to the
Optionee of any duties or responsibilities which, in the Optionee’s reasonable
judgment, are materially inconsistent with such status, title(s) or
positions(s); or any removal of the Optionee from or any failure to reappoint or
reelect the Optionee to such position(s); provided that the circumstances
described in this item (1) do not apply if as a result of the Optionee’s Death,
voluntary termination of employment after age 60 with 10 years of service,
Long-Term Disability or following receipt by the Optionee of written notice from
the Company of the termination of the Optionee’s employment for Cause; (2) a
reduction by the Company during the Effective Period in the Optionee’s then
current base salary; (3) the failure by the Company to continue in effect any
material Plan in which the Optionee was participating immediately prior to the
Effective Period other than as a result of the normal expiration or amendment of
any such Plan in accordance with its terms; or the taking of any action, or the
failure to act, by the Company which would materially adversely affect the
Optionee’s continued participation in any such Plan on at least as favorable a
basis to the Optionee’s participation as in effect immediately prior to the
Effective Period or which would materially reduce the Optionee’s benefits under
any such Plan or deprive the Optionee of any material benefit enjoyed by
Optionee immediately prior to the Effective Period; or (4) the relocation of the
principal place of Optionee’s employment to a location 25 miles further from the
Optionee’s principal residence. To qualify as Good Reason, an Optionee must (i)
give written notice of an event constituting Good Reason within 90 days of its
initial occurrence, (ii) give the Company 30 days in which to cure such
condition, and (iii) actually terminate employment within two years following
the initial occurrence of the Good Reason condition and prior to the Scheduled
Vesting Date.

 

Incentive Stock Option Agreement 2014

6

 

--------------------------------------------------------------------------------

 

 

9.Employment.  This Agreement is not an employment agreement.  Nothing contained
herein shall be construed as creating any employment relationship.

 

10.Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be delivered personally or by mailing the same by registered
or certified mail postage prepaid, to the other party.  Notice given by mail as
below set out shall be deemed delivered at the time and on the date the same is
postmarked.

Notices to the Company should be addressed to:

Cameron International Corporation

1333 West Loop South, Suite 1700

Houston, Texas 77027

Attention:  Corporate Secretary

Telephone:  713-513-3322

 

11.Definitions.  All undefined capitalized terms used herein shall have the
meanings assigned to them in the Plan.

 

12.Successors and Assigns.  Subject to the provisions of Paragraph 9 hereof,
this Agreement shall inure to the benefit of and be binding upon the heirs,
legatees, distributees, executors and administrators of the Optionee and the
successors and assigns of the Company.  This Agreement shall be interpreted,
construed, and enforced in accordance with the laws of the State of Texas.  In
no event shall an Option granted hereunder be voluntarily or involuntarily sold,
pledged, assigned or transferred by the Optionee other than: (i) by will or the
laws of descent and distribution; or (ii) pursuant to the qualified domestic
relations order (as defined by the Internal Revenue Code); or (iii) with respect
to grants of nonqualified stock options, by transfer by an Optionee to a member
of the Optionee’s Immediate Family, or to a partnership or limited liability
company whose only partners or shareholders are the Optionee and members of his
Immediate Family.  However, any grant transferred shall continue to be subject
to all terms and conditions contained in the Agreement.  “Immediate Family”
means the spouse, children or grandchildren of the Optionee.

 

13.Tax Withholding.

 

(a)Regardless of any action the Company or Optionee’s employer (the “Employer”)
takes with respect to any or all income tax (including foreign, federal, state
and local tax), social insurance, payroll tax, payment on account or other
tax-related items related to Optionee’s participation in the Plan and legally
applicable to Optionee (“Tax-Related Items”), Optionee acknowledges that the
ultimate liability for all Tax-Related Items legally due by Optionee is and
remains Optionee’s responsibility and may exceed the amount actually withheld by
the Company and/or the Employer.  Optionee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including but not limited to, the grant, vesting, exercise of the Option, the
issuance of Shares upon exercise, the subsequent sale of Shares acquired
pursuant to the exercise of the Option and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the

 

Incentive Stock Option Agreement 2014

7

 

--------------------------------------------------------------------------------

 

Option to reduce or eliminate Optionee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if Optionee has become subject to
tax in more than one jurisdiction, Optionee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

(b)Prior to any relevant taxable or tax withholding event (“Tax Date”), as
applicable, Optionee will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax-Related Items.  In this regard,
Optionee authorizes the Company and/or the Employer or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) accept a cash payment in
U.S. Dollars in the amount of Tax-Related Items, (ii) withhold whole Shares
which would otherwise be delivered to Optionee having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash from
Optionee’s wages or other cash compensation which would otherwise be payable to
Optionee by the Company and/or the Employer, equal to the amount necessary to
satisfy any such obligations, (iii) withhold from proceeds of the sale of Shares
acquired upon exercise of the Option either through a voluntary sale or through
a mandatory sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization), or (iv) a cash payment to the Company by a broker-dealer
acceptable to the Company to whom Optionee have submitted an irrevocable notice
of exercise.

(c)To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates.  If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, Optionee are deemed to have been issued the full
number of Shares subject to the Option, notwithstanding that a number of Shares
are held back solely for the purpose of paying the Tax-Related Items.  Finally,
Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of Optionee’s participation in the Plan that cannot be satisfied by the means
previously described. The Company shall have sole discretion to deliver the
Shares if Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items as described in this section and Optionee
unconditionally consents to and approves any such action taken by the
Company.  Optionee (or any beneficiary or person entitled to act on Optionee’s
behalf) shall provide the Company with any forms, documents or other information
reasonably required by the Company.

14.Repatriation; Compliance with Laws. If the Optionee is resident or employed
outside of the United States, the Optionee may be required to repatriate all
payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends and any proceeds derived from the sale
of the Shares acquired pursuant to the Option) in accordance with local foreign
exchange rules and regulations in the Optionee’s country of residence (and
country of employment, if different). It is the Optionee’s responsibility to
comply with all foreign exchange rules and all other local compliance
requirements that he or she may be subject to with respect to his or her
participation in the Plan.  In addition, the Optionee is required to take any
and all actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be necessary to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in the Optionee’s country of
residence (and country of employment, if different).  The Optionee is also
required to take any and all actions as may be

 

Incentive Stock Option Agreement 2014

8

 

--------------------------------------------------------------------------------

 

necessary to comply with the Optionee’s personal legal, and tax obligations
under local laws, rules and regulations in the Optionee’s country of residence
(and country of employment, if different).

15.Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal, state or foreign securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied. If the Optionee
is resident or employed outside of the United States, neither the grant of the
Options under the Plan nor the issuance of the underlying Shares upon exercise
of the Options is intended to be a public offering of securities in the
Optionee’s country of residence (and country of employment, if different). The
Company has not submitted any registration statement, prospectus or other
filings to the local securities authorities in jurisdictions outside of the
United States unless otherwise required under local law.

16.Legal Requirements and Risks. No employee of the Company or a Subsidiary is
permitted to advise the Optionee on whether the Optionee should acquire Shares
under the Plan. Acquiring Shares involves a degree of risk. Before deciding to
acquire Shares pursuant to the Options, the Optionee should carefully consider
all risk factors relevant to the acquisition of Shares under the Plan and the
Optionee should carefully review all of the materials related to the Options and
the Plan. In addition, the Optionee should consult with the Optionee’s own
financial advisor and legal advisor for professional investment advice.

17. Consent to Collection, Processing and Transfer of Personal Data.

(a) Pursuant to applicable personal data protection laws, the Company and the
Employer (if different) hereby notify the Optionee of the following in relation
to the Optionee’s personal data and the collection, processing and transfer of
such data in relation to the Company’s grant of this Option and the Optionee’s
participation in the Plan. The collection, processing and transfer of the
Optionee’s personal data are necessary for the Company’s administration of the
Plan and the Optionee’s participation in the Plan. The Optionee’s denial and/or
objection to the collection, processing and transfer of personal data may affect
the Optionee’s participation in the Plan. The Optionee voluntarily acknowledges
and consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.

 

(b) The Company and the Employer (if different) hold certain personal
information about the Optionee, including the Optionee’s name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Optionee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Optionee or
collected, where lawful, from third parties, and the Company and Employer (if
different) will process the Data for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the

 

Incentive Stock Option Agreement 2014

9

 

--------------------------------------------------------------------------------

 

Optionee’s country of residence. Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought.  Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Optionee’s participation in the Plan.

 

(c) The Company and the Employer (if different) will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Optionee’s participation in the Plan, and the Company and the
Employer may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. The Optionee hereby authorizes (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares on the Optionee’s behalf to a
broker or other third party with whom the Optionee may elect to deposit any
Shares acquired pursuant to the Plan.

 

(d) The Optionee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (iv) to oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Optionee’s participation in
the Plan. The Optionee may seek to exercise these rights by contacting the
Company’s Corporate Secretary’s Department.

 

18. English Language. The Optionee acknowledges and agrees that it is the
Optionee’s express intent that the Agreement, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
Option, be drawn up in English. If the Optionee has received the Agreement, the
Plan or any other documents related to the Options translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.

 

19.Nature of Grant.  

 

In accepting the award of Options, Optionee acknowledges that:

 

(a) The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

 

(b) The grant of Options is a one-time benefit and does not create any
contractual or other right to receive an award or benefits in lieu of an award
in the future; future awards, if any, will be at the sole discretion of the
Company.

 

Incentive Stock Option Agreement 2014

10

 

--------------------------------------------------------------------------------

 

 

(c) The Optionee is voluntarily participating in the Plan.

 

(d) An Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Employer, and which is outside
the scope of the Optionee’s employment contract, if any.

 

(e) The Options are not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer.

 

(f) The Options will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the Options will not be
interpreted to form an employment contract with any Subsidiary.

 

(g) This Agreement shall not confer upon the Optionee any right to continuation
of employment by the Employer, nor shall this Agreement interfere in any way
with the Employer’s right to terminate the Optionee’s employment at any time, as
may be permitted under local law.

 

(h) The future value of the underlying Shares is unknown and cannot be predicted
with certainty; if the value of the Shares does not increase after the time of
grant, this Option will have no value.

 

(i) If the Options vest and the Optionee obtains Shares, the value of those
Shares acquired may increase or decrease in value.

 

(j) In consideration of the grant of the Options, no claim or entitlement to
compensation or damages shall arise from termination of the Options or
diminution in value of the Options or Shares acquired upon exercise of the
Option resulting from termination of the Optionee’s employment (for any reason
whatsoever and whether or not in breach of local labor laws) and the Optionee
irrevocably releases the Company and the Employer (if different) from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Option, the Optionee will be deemed irrevocably to have waived the Optionee’s
entitlement to pursue such claim.

 

(k) In the event of involuntary termination of Optionee’s employment (whether or
not in breach of local labor laws), Optionee’s right to receive Options and vest
under the Plan, if any, will terminate effective as of the date that Optionee is
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of involuntary termination of employment (whether or not in breach of
local labor laws), Optionee’s right to exercise Options and vesting in Options
after termination of employment, if any will be measured by the date of
termination of Optionee’s active employment and will not be extended by a notice
period mandated under local law; the Committee shall have the exclusive
discretion to determine when the Optionee is no longer actively employed for
purposes of the award of the Options.

 

Incentive Stock Option Agreement 2014

11

 

--------------------------------------------------------------------------------

 

 

(l) The Options and benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

20. Electronic Delivery/Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Option by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

21.Not Providing Advice.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Optionee’s participation in the Plan, or Optionee’s acquisition or sale of the
Shares underlying the Option.  Optionee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

22. Governing Law.  All questions concerning the validity, construction and
effect of this Award Agreement shall be governed by the laws of the State of
Delaware, without reference to principles of conflict of laws.  Any dispute
concerning this Agreement will be resolved exclusively in the state or federal
courts in Harris County, Texas, and the Optionee agrees to exclusive venue and
jurisdiction in such courts as a condition of receiving this Award.

 

23. Appendix Terms. Notwithstanding any provisions of this Agreement to the
contrary, the Option shall be subject to such special terms and conditions for
the Optionee’s country of residence (and country of employment, if different),
as are set forth in the Appendix to this Agreement (the “Appendix”). Further, if
the Optionee transfers residency and/or employment to another country, any
special terms and conditions for such country will apply to the Option to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the operation and administration of the Option and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate the Optionee’s transfer). In all
circumstances, the Appendix shall constitute part of this Agreement.

 

24. Additional Requirements. The Company reserves the right to impose other
requirements on the Options, any Shares acquired pursuant to the Options, and
the Optionee’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the operation and
administration of the Options and the Plan. Such requirements may include (but
are not limited to) requiring the Optionee to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

____________________________________________

 

Incentive Stock Option Agreement 2014

12

 